Citation Nr: 0623677	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-42 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of compensation overpayment 
in the amount of $3,083.74.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1984 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Committee 
on Waivers and Compromises at the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected disability compensation 
benefit payments were retroactively amended as a result of 
information demonstrating he had been incarcerated; the 
calculated overpayment in the amount of $3,083.74, was 
properly created.

3.  The veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

4.  The veteran was at fault in the creation of the debt in 
failing to report his incarceration and in failing to notify 
VA of errors in correspondence addressing adjustments to his 
payments; VA fault in the creation of the debt is outweighed 
by the degree of fault attributable to the veteran.

5.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

6.  Recovery of the assessed overpayment is not shown to have 
deprived the veteran of basic necessities.

7.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

8.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of benefits in the amount 
of $3,083.74, would not be contrary to the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It 
is significant to note that chapter 53 of title 38, U.S. Code 
(which governs waiver requests) contains its own decision 
notice provisions.  All relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that when the validity of a debt is challenged, a 
threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. 
§ 1.911(c) (2005), VAOPGCPREC 6-98 (Apr. 24, 1998).  Records 
show the veteran does not dispute the accuracy of the 
calculated amount of overpayment as a result of his 
incarceration, but rather asserts that repayment would cause 
financial hardship, that he did not know his incarceration 
would affect his ability to receive payments, and that the 
amount of overpayment created as a result of VA's use of an 
incorrect date in calculating retroactive payments after the 
March 2004 rating decision was due solely to VA 
administrative error.  

As to the veteran's claim that he did not know his 
incarceration would affect his ability to receive payments, 
VA records show he was notified by correspondence dated May 
30, 1996, of an overpayment created as a result of a previous 
period of incarceration.  The Board finds no merit to the 
veteran's claim, in essence, that the most recent overpayment 
was not validly created because he had been unaware that his 
family would not be able to accept his payment during his 
incarceration or that since he had not personally accepted 
the payments they should be offset against the amount of 
apportioned payments his spouse could have received had she 
requested it.  Although VA records show the veteran's former 
spouse, M.B.M., requested entitlement to an apportionment in 
August 2002, she noted the veteran had made no payments for 
their children since October 2000.  There is no evidence 
indicating the veteran's present spouse, who apparently 
accepted the veteran's VA payments during his incarceration, 
ever requested entitlement to an apportionment of benefits.  
The Board notes there is no basis in VA law for an offset of 
overpayment in cases where an apportionment may have been 
granted if a request had been submitted.

As to the veteran's claim that the amount of overpayment was 
created as a result of VA's use of an incorrect date in 
calculating retroactive payments after a March 2004 rating 
decision, the Board finds that the overpayment was not solely 
due to VA administrative error.  It is significant to note 
both that VA's calculation of payments after a period of 
incarceration appears to have been based upon a September 
2002 report by the Roanoke City Jail and that the veteran 
apparently took no action to correct VA's use of incorrect 
information after being notified by correspondence dated 
April 3, 2004.  While a more thorough review of the 
information of record may have precluded the payment of 
retroactive benefits in excess of that warranted, it is not 
shown that the overpayment was solely due to VA 
administrative error.  But see 38 C.F.R. § 3.500(b) (2005).  
Therefore, the Board finds the calculated overpayment 
indebtedness in the amount of $3,083.74, was properly 
created.

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2005).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2005).

In this case, there is no evidence indicating the 
indebtedness resulted from fraud, misrepresentation, or bad 
faith on the veteran's part.  Therefore, waiver of 
indebtedness is not precluded if shown that it would be 
against the principles of equity and good conscience to 
require the appellant to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the veteran was at 
fault in the creation of the debt in failing to report his 
incarceration and in failing to notify VA of errors in 
correspondence addressing adjustments to his payments.  VA is 
shown to have failed to accurately adjust retroactive 
payments based upon information of record concerning the 
veteran's periods of incarceration; however, VA fault in the 
creation of the debt is considered to be outweighed by the 
degree of fault attributable to the veteran.  The Board also 
finds that waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran because 
he would be allowed to retain funds to which he was not 
entitled.  The veteran was paid more than he was entitled 
under VA law during his incarceration.  

Although the veteran has submitted statements and financial 
status reports indicating limited income and monthly expenses 
in excess of reported monthly income, he provided no 
information as to how he was able to pay his reported monthly 
discretionary income deficit of $497.  It is also significant 
to note that the veteran testified he had received a 
retroactive award of VA compensation benefits and that the 
overpayment had been repaid including by monthly deductions 
from his VA payments.  The Board finds the veteran's 
assertions as to financial hardship are not credible based 
upon the information provided and that repayment is not shown 
to have deprived him of basic necessities.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the veteran's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The veteran's fault in the creation of the debt and his 
unjust enrichment outweigh any possible financial hardship 
that may have resulted from repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against a waiver of the assessed overpayment.


ORDER

Entitlement to waiver of compensation overpayment in the 
amount of $3,083.74, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


